In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00150-CR



      JEFFERY DILLON GRANTHAM, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 20-0197X




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       A Harrison County jury convicted Jeffery Dillon Grantham of family violence assault by

occlusion and evading arrest with a motor vehicle, both third-degree felonies. See TEX. PENAL

CODE ANN. § 22.01(b)(2)(B) (Supp.), § 38.04(b)(2)(A).           After the jury found the State’s

punishment enhancement allegations true, it assessed a sentence of fifty years’ imprisonment for

the family violence assault and a sentence of twenty-five years’ imprisonment for evading arrest.

       On appeal, Grantham argues that the trial court erred by failing to grant his counsel’s

motion to withdraw and that his absence during voir dire warranted a mistrial. Grantham also

argues that the evidence is legally insufficient to support the jury’s findings of guilt for both

offenses and that the trial court erred by admitting hearsay testimony and the dash-camera

recording. We find that (1) the trial court did not abuse its discretion by overruling the motion to

withdraw, (2) Grantham’s absence during voir dire did not require a mistrial, (3) legally

sufficient evidence supports both convictions, (4) the trial court properly overruled Grantham’s

hearsay objection, and (5) Grantham failed to preserve his appellate point concerning the dash-

camera recording. As a result, we affirm the trial court’s judgment.

(1)    The Trial Court Did Not Abuse Its Discretion by Overruling the Motion to Withdraw

       The record here established Grantham’s dissatisfaction with his first and second

appointed counsel. The trial court initially appointed Coke Solomon to represent Grantham.

Solomon filed a motion to withdraw alleging “a total breakdown in communication and an

irreconcilable conflict.” The trial court granted Solomon’s motion to withdraw and appointed

Kyle Dansby in his place. On September 14, 2021, Dansby also filed a motion to withdraw,

                                                 2
which stated that Grantham refused to listen to him, accused the courts and police of being

unfair, and “fired Counsel at the end of a jail visit on September 8.”

       At the hearing on counsel’s motion, Grantham said that he had fired Dansby because he

did not like or trust him and did not feel that Dansby would “fight for [him] . . . at all.”

Grantham, who took issue with Dansby’s request to question Grantham’s father about the

offenses, also accused Dansby of threatening him, which prompted Dansby to notify the trial

judge, “Almost everything [Grantham]’s telling you is a lie.” The trial court concluded that

Grantham’s complaints did not require the appointment of new counsel. On appeal, Grantham

argues that the trial court erred by failing to grant Dansby’s motion to withdraw. We disagree.

       “A trial court has discretion to determine whether counsel should be allowed to withdraw

from a case.” Temple v. State, 581 S.W.3d 812, 817 (Tex. App.—Texarkana 2019, no pet.)

(citing King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000)). “A trial court abuses its

discretion when it acts without guiding rules or principles.” Id. (citing Robbins v. State, 88

S.W.3d 256, 259–60 (Tex. Crim. App. 2002)). “We review the trial court’s ruling in light of

what was before the trial court at the time the ruling was made and uphold the trial court’s

judgment if it lies within the zone of reasonable disagreement.” Id. (citing Weatherred v. State,

15 S.W.3d 540, 542 (Tex. Crim. App. 2000)).

       “A trial judge is under no duty to search until he finds an attorney agreeable to the

[indigent] defendant.” Barnett v. State, 344 S.W.3d 6, 24 (Tex. App.—Texarkana 2011, pet.

ref’d) (citing Lyles v. State, 582 S.W.2d 138, 141 (Tex. Crim. App. [Panel Op.] 1979); Webb v.

State, 533 S.W.2d 780, 784 (Tex. Crim. App. 1976)). “Once the court has appointed an attorney

                                                 3
to represent the indigent defendant, the defendant has been accorded” his right to counsel, “and

the defendant then carries the burden of proving entitlement to a change of counsel.” Id. (citing

Webb, 533 S.W.2d at 784). “A defendant does not have the right to choose appointed counsel,

and, unless he waives his right to counsel and chooses to represent himself or shows adequate

reasons for the appointment of new counsel, he must accept court-appointed counsel.” Maes v.

State, 275 S.W.3d 68, 71 (Tex. App.—San Antonio 2008, no pet.) (citing Burks v. State, 792

S.W.2d 835, 838 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d)).

       Based on its language, the trial court could have determined that Solomon’s motion to

withdraw was submitted due to Grantham’s unwillingness to cooperate with him. Grantham’s

comments and demeanor during the hearing on Dansby’s motion likely led the trial court to find

Grantham to be a difficult client who disagreed with Dansby’s trial strategy to question

Grantham’s father as a potential witness. The trial court was free to find that Grantham’s vague

expressions of dissatisfaction with his counsel amounted to nothing other than “personality

conflicts [or] disagreements concerning trial strategy,” which are “typically not valid grounds for

withdrawal.” Barnett, 344 S.W.3d at 24 (quoting King, 29 S.W.3d at 566). As a result, we find

that the trial court did not abuse its discretion in overruling Dansby’s motion to withdraw and,

consequently, overrule this point of error.

(2)    Grantham’s Absence During Voir Dire Did Not Require a Mistrial

       Grantham asserts that he was entitled to a mistrial after the trial court excluded him from

the courtroom during that phase of the proceedings. We conclude that a mistrial was not



                                                4
required for two reasons: (a) Grantham forfeited his constitutional right to be present during voir

dire, and (b) Grantham was not harmed by any statutory error.

        The record shows that, before trial, Grantham’s objections to going to trial with Dansby

as his counsel resulted in impassioned utterances, which included telling the trial court, “I’m

going to finish what I’ve got to say, man. You can’t make me close my mouth.” Grantham’s

demeanor and tone of voice prompted the trial court’s warning for him to calm down.

Nevertheless, Grantham continued his accusations that Dansby had “lie[d] to the judge” in the

motion to withdraw by accusing Grantham of threatening him. When the trial court asked

Grantham if he wished to be held in contempt of court, Grantham responded, “Then look what

happens,” and continued to tell Dansby that he did not trust him because he was “on the other

side . . . on their side.”

        As shown by the following transcript, Grantham did not heed the trial court’s warnings to

curb his disruptive behavior and was removed from the courtroom:

               THE COURT: -- another word, Mr. Grantham, I’m going to pick the jury
        without you because I’m trying to be respectful to you, sir.

                 THE DEFENDANT: That’s not my lawyer.

               THE COURT: Do you want a jury to assess punishment or do you want
        the Court to do that --

                 THE DEFENDANT: I want --

                 THE COURT: -- in the event you are convicted, sir?

                 THE DEFENDANT: I want another attorney, man.

                 THE COURT: We -- answer the question, please, sir, Mr. Grantham.

                                                5
       THE DEFENDANT: I need a lawyer.

       THE COURT: Do you want --

       THE DEFENDANT: I need a lawyer.

      THE COURT: Mr. Grantham, the last time, sir. After this you’ll be
removed because I’ve tried to be --

       THE DEFENDANT: I need a lawyer.

        THE COURT: You can remove Mr. Grantham. I’m finding him in
contempt of court for his conduct. . . . Jury selection, we’ll bring you back for jury
selection, Mr. Grantham.

       THE DEFENDANT: Like I was saying, next thing you know, here comes
Kyle Dansby. He’s my lawyer. I’m -- I’m -- I’m explaining myself to him why
did he put you an oral motion for speedy trial. Ain’t nobody else going to --
having speedy trial around there -- I mean, going to trial around this
motherfucker, man.

       THE COURT: Can you please have him removed?

       THE DEFENDANT: Come on, man.

       COURT OFFICER: Yes, on my way, Judge.

       ....

       THE DEFENDANT: Man, you know this shit is crooked as a
motherfucker around here, crooked ass shit, man. Fuck y’all.

(Defendant removed.)

        MR. DANSBY: Your Honor, for purposes of the record, as his attorney I
do object to him being removed so that he can be present for the purposes of voir
dire or even --

       THE COURT: No, he’ll be -- I’m going to bring him back for voir dire.
When we take a break, I’ll bring him in, and I’ll explain to him again what is
expected of his behavior.

                                          6
               MR. DANSBY: I understand.

               THE COURT: And if he can’t conform, then the same thing will happen.
       I am trying to be as respectful as I can, Mr. Dansby.

After Grantham was returned to the courtroom, the trial court explained that it was about to

begin voir dire and would require Grantham to behave appropriately or he would again remove

him from the courtroom. Grantham assured the trial court that he would behave, but the promise

was short-lived.

       In front of the jury, Grantham interrupted voir dire to express his view that he was

unhappy with Dansby, stating, “This is unconstitutional.” He then told the trial court, “[Y]ou

can take me back to the jail. I don’t care.” Grantham then told the jury panel that he had two

lawyers and that Dansby had come to see him only twice, an utterance that resulted in his second

removal from the courtroom. The record reflected that “five deputies had to take him down” and

that Grantham “reacted violently” and made “multiple comments . . . as he had to get put on his

stomach.”

       During a brief recess, Dansby moved for a mistrial because Grantham had “effectively on

his own busted th[e] panel and introduced . . . bias and prejudicial information.” After noting

that he had declined several opportunities to behave even after being admonished that he would

be removed from the courtroom as a consequence of his misbehavior, the trial court denied the

motion for a mistrial. The trial court added that it had done everything it could “based on

[Grantham’s] disrespect, his unruliness and behavior,” ruled that he would be brought back after

jury selection to be admonished again before trial, and provided Grantham with another

opportunity to correct his behavior. The trial court then instructed the venire to disregard
                                               7
Grantham’s comments and behavior and to ensure that any verdict would be based solely on the

admitted evidence. It then struck for cause any panel member who indicated that they could not

be fair and impartial based on Grantham’s behavior. The jury was selected from the remaining

venire, and Dansby stated that he had no objection to the panel. The trial court requested

Grantham’s presence for trial, but after being placed under oath, a deputy testified that Grantham

refused to dress or exit his jail cell.

        “We review a trial court’s decision to exclude a criminal defendant from trial for an

abuse of discretion.” Morrison v. State, 480 S.W.3d 647, 655 (Tex. App.—El Paso 2015, no

pet.); see Illinois v. Allen, 397 U.S. 337, 343 (1970) (“We believe trial judges confronted with

disruptive, contumacious, stubbornly defiant defendants must be given sufficient discretion to

meet the circumstances of each case.”). “We [also] review a trial court’s denial of request for a

mistrial under an abuse-of-discretion standard.” Barba v. State, 486 S.W.3d 715, 720 (Tex.

App.—Texarkana 2016, no pet.) (quoting Ocon v. State, 284 S.W.3d 880, 884 (Tex. Crim. App.

2009)). “If the ruling was within the zone of reasonable disagreement, it must be upheld.” Id.

(citing Ocon, 284 S.W.3d at 884).

        “Mistrial is . . . an appropriate remedy [only] when the error is highly prejudicial and

incurable.” Id. (citing Ocon, 284 S.W.3d at 884 (citing Hawkins v. State, 135 S.W.3d 72, 77

(Tex. Crim. App. 2004))). It “is a device used to halt trial proceedings when error is so

prejudicial that expenditure of further time and expense would be wasteful and futile.” Id.

(quoting Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999)). The remedy of a “mistrial is

appropriate only ‘when the objectionable event is so emotionally inflammatory that curative

                                                8
instructions are not likely to prevent the jury from being unfairly prejudiced against the

defendant.’” Id. (quoting Cano v. State, 3 S.W.3d 99, 109 (Tex. App.—Corpus Christi 1999, pet.

ref’d)).

           (a)    Grantham Forfeited His Constitutional Right to be Present During Voir Dire

           The Confrontation Clause of the Sixth Amendment is made applicable to the states via

the Fourteenth Amendment. U.S. CONST. amends. VI, XIV; Pointer v. Texas, 380 U.S. 400, 406

(1965); Woodall v. State, 336 S.W.3d 634, 641 (Tex. Crim. App. 2011). “One of the most basic

of the rights guaranteed by the Confrontation Clause is the accused’s right to be present in the

courtroom at every stage of the trial.” Allen, 397 U.S. at 338. Grantham argues that his removal

during voir dire violated the rights guaranteed to him under the Sixth and Fourteenth

Amendments.

           Yet, “[a] defendant’s constitutional right to be present in the courtroom is not unlimited.”

Morrison, 480 S.W.3d at 656. “The defendant’s voluntary absence from trial does not create

grounds for reversal.” Morris v. State, 554 S.W.3d 98, 121 (Tex. App.—El Paso 2018, pet.

ref’d). “For constitutional purposes, the defendant need only be present in the courtroom at the

commencement of a trial, which includes any time after the voir dire process has begun, and may

thereafter voluntarily absent himself from the trial, either expressly or through his disruptive

conduct.” Morrison, 480 S.W.3d at 657.

           “It is essential to the proper administration of criminal justice that dignity, order, and

decorum be the hallmarks of all court proceedings in our country. The flagrant disregard in the

courtroom of elementary standards of proper conduct should not and cannot be tolerated.” Allen,

                                                    9
397 U.S. at 343. As a result, a defendant’s constitutional right to be present can be lost “if, after

he has been warned by the judge that he will be removed if he continues his disruptive behavior,

he nevertheless insists on conducting himself in a manner so disorderly, disruptive, and

disrespectful of the court that his trial cannot be carried on with him in the courtroom.”1 Id.; see

Morris, 554 S.W.3d at 121; Morrison, 480 S.W.3d at 656.

        Here, the record demonstrates that Grantham’s “behavior was clearly of such an extreme

and aggravated nature as to justify . . . his removal from the courtroom.” Allen, 397 U.S. at 346.

Before “his [initial] removal[,] he was repeatedly warned by the trial judge that he would be

removed from the courtroom if he persisted in his unruly conduct.”                       Id.    When warned,

Grantham indicated that he had no intention of complying when he told the trial court that he

was “going to finish what” he wanted to say and proclaimed, “You can’t make me close my

mouth.” The trial court’s warning that it was going to proceed with voir dire in Grantham’s

absence had no effect on Grantham, who simply kept talking over the court and restating his

desire for new counsel in flagrant disregard for the trial court’s ruling that he was not entitled to

an appointed counsel of his choice. While being removed, Grantham cursed in open court,

further disrupting the proceedings and showing his disrespect for the trial court and the judicial

system.

        Despite his removal, Grantham “was constantly informed that he could return to the trial

when he would agree to conduct himself in an orderly manner.” Id. When the trial court

afforded Grantham an opportunity to return and participate in voir dire, Grantham promised to

1
 “Once lost, the right to be present can, of course, be reclaimed as soon as the defendant is willing to conduct
himself consistently with the decorum and respect inherent in the concept of courts and judicial proceedings.” Id.
                                                       10
behave but interrupted voir dire to express his view that the proceedings against him were

unconstitutional. When again asked to curb his behavior, Grantham refused, instead telling the

trial court that he did not care if he was returned to jail. That showed that Grantham “would not

have been at all dissuaded by the trial judge’s use of his criminal contempt powers.” Id.

Moreover, Grantham engaged in a violent scuffle with five deputies who were trying to remove

him.

         Just as in Allen, “[t]he trial court in this case decided under the circumstances to remove

the defendant from the courtroom and to continue his trial in his absence until and unless he

promised to conduct himself in a manner befitting an American courtroom.” Id. at 345–46. The

United States Supreme Court has stated that removing a defendant from the courtroom “until he

promises to conduct himself properly” is a “constitutionally permissible way[] for a trial judge to

handle an obstreperous defendant.” Id. at 343–44; see Morrison, 480 S.W.3d at 656.2 This is

because “the accused [cannot] be permitted by his disruptive conduct indefinitely to avoid being

tried on the charges brought against him.” Allen, 397 U.S. at 346.

         “It would degrade our country and our judicial system to permit our courts to be bullied,

insulted, and humiliated and their orderly progress thwarted and obstructed by defendants

brought before them charged with crimes.” Id. Just as the United States Supreme Court found

under similar circumstances, we find here that Grantham, by his behavior, forfeited “his right

guaranteed by the Sixth and Fourteenth Amendments to be present throughout his trial.” Id. We

2
 Because Morrison noted that the trial court granted a mistrial after the defendant’s initial outburst, Grantham argues
that “Morrison granted a mistrial and only after that step did the court deny the second motion for mistrial.”
Morrison, 480 S.W.3d at 651. Because the appeal was from the trial court’s decision to exclude Morrison from a
second trial after a second outburst, Morrison neither addressed nor held that a mistrial is required after a
defendant’s outburst.
                                                         11
conclude that, as a result, the trial court did not abuse its discretion by denying Grantham’s

motion for a mistrial on constitutional grounds. See Moore v. State, 670 S.W.2d 259, 261 (Tex.

Crim. App. 1984) (“In the instant case, appellant offered no evidence at his motion for new trial

to indicate that his absence was anything other than voluntary. Absent any evidence from the

defendant to refute the trial court’s determination that his absence was voluntary, we will not

disturb the trial court’s finding.”).

        (b)     Grantham Was Not Harmed by Any Statutory Error

        Next, Grantham argues that the trial court abused its discretion by failing to grant a

mistrial because Article 33.03 of the Texas Code of Criminal Procedure unequivocally requires a

defendant’s presence during voir dire. While we agree that there was statutory error under

Article 33.03, we conclude that a mistrial was not warranted.

        Article 33.03 of the Texas Code of Criminal Procedure requires the defendant’s personal

presence at trial, except “when the defendant voluntarily absents himself after pleading to the

indictment or information, or after the jury has been selected when trial is before a jury.” TEX.

CODE CRIM. PROC. ANN. art. 33.03 (emphasis added). Because “an accused’s right to be present

at his trial is unwaivable” until after he has pled to the indictment or until the jury has been

selected, Article 33.03 affords more protection to a defendant than do the Sixth and Fourteenth

Amendments to the United States Constitution. Morrison, 480 S.W.3d at 657 (quoting Miller v.

State, 692 S.W.2d 88, 91 (Tex. Crim. App. 1985)); see Tracy v. State, 14 S.W.3d 820, 826 (Tex.

App.—Dallas 2000, pet. ref’d).



                                               12
          “Since the right to be present in the courtroom until jury selection has concluded is

nonwaivable,” Grantham’s removal during voir dire constituted statutory error under Article

33.03. See Morrison, 480 S.W.3d at 658. Even so, in the absence of any constitutional error, a

statutory violation of Article 33.03 “must be disregarded” unless we determine that the violation

affected Grantham’s “substantial rights.” TEX. R. APP. P. 44.2(b). Because Grantham was

absent only during voir dire, we ask whether he was denied a fair and impartial jury. See Ashley

v. State, 404 S.W.3d 672, 681 (Tex. App.—El Paso 2013, no pet.) (citing Gray v. State, 233

S.W.3d 295, 298–99 (Tex. Crim. App. 2007); Ladd v. State, 3 S.W.3d 547, 562 (Tex. Crim. App.

1999)).

          Here, nothing showed that Grantham was denied a fair and impartial jury because the

trial court struck for cause any panel member who indicated that Grantham’s behavior might

impact their ability to be fair or impartial. The trial court also instructed the venire to disregard

Grantham’s comments and behavior and to ensure that any verdict would be based solely on the

admitted evidence. “Mistrial is . . . an appropriate remedy [only] when the error is highly

prejudicial and incurable,” Barba, 486 S.W.3d at 720, but “[t]he law generally presumes that

instructions to disregard and other cautionary instructions will be duly obeyed,” Archie v. State,

340 S.W.3d 734, 741 (Tex. Crim. App. 2011). See Hollaway v. State, 446 S.W.3d 847, 856

(Tex. App.—Texarkana 2014, no pet.). Since no evidence was offered to rebut the presumption

that the trial court’s instruction had the desired curative effect, the trial court was free to

conclude that the curative instruction was likely to prevent the jury panel from being unfairly

prejudiced against Grantham. See Barba, 486 S.W.3d at 720. Also, Dansby affirmatively stated

                                                 13
that he had no objection to the seated jury. As a result, we conclude that the trial court did not

abuse its discretion by finding that none of the events witnessed by the venire during voir dire

were “so prejudicial that expenditure of further time and expense would be wasteful and futile.”

Id.

       Having found no abuse of discretion in the trial court’s decision to overrule Grantham’s

motion for a mistrial, we overrule this point of error.

(3)    Legally Sufficient Evidence Supports Both Convictions

       Grantham also challenges the legal sufficiency of the evidence to support the jury’s

verdict of guilt for both offenses. After reviewing the evidence at trial and applying the proper

standard of review, we find the jury was presented with sufficient evidence to support its verdict

that Grantham was guilty of (a) family violence assault by occlusion and (b) evading arrest with

a motor vehicle.

       J.W. Harrell lived next door to Grantham’s father. According to Harrell, Grantham lived

in his father’s guesthouse.    On the day of the incident, Harrell testified that he witnessed

Grantham arguing with Lacy Broadway. When asked if Grantham and Broadway were in a

dating relationship, Harrell responded, “It’s a relationship. I’m not sure exactly what they would

have called it, but they were seeing each other.” Harrell added that Broadway would stay with

Grantham a few days at a time.

       According to Harrell, Broadway was trying to leave the guesthouse during her argument

with Grantham.     Harrell said that he and Grantham’s father had just volunteered to take

Broadway home when Grantham hit her. Harrell said that Grantham punched Broadway in the

                                                 14
left side of her jaw and that she started bleeding right away, but that Grantham slapped

Broadway again. Harrell and Grantham’s father tried to break up the fight, but that prompted

Grantham to start fighting with his father.

       Francis Harris, a dispatcher with the Harrison County Sheriff’s Office (HCSO), testified

that she received an emergency call from Harrell’s wife requesting a welfare check for her

neighbors. Harrell also spoke to Harris and said that Grantham was going to “beat the hell out of

his girlfriend and [then was] going for [his] dad.” Harrell testified that he encouraged Broadway

to run toward the road to flag down an approaching trucker.

       The truck driver, Daniel Carter, called 9-1-1 and spoke with Harris. On the call that was

played for the jury, Carter said that Broadway ran out of a residence with blood on her face,

arms, and legs and flagged him down to get help. Broadway could be heard on the call and

identified Grantham as the perpetrator. According to Carter, Grantham was still at the residence

with his father.

       Richard Koller, a deputy with the HCSO, testified that he was dispatched to Grantham’s

guesthouse, where he saw smoke coming from the building. As he approached the guesthouse,

Grantham looked at Koller and “saw [Koller] running towards him.” Grantham then ran toward

a motorcycle and drove away, leading HCSO officers to chase him. Koller testified that he was

in uniform and that the lights and sirens of his marked patrol unit were activated. Their chase of

Grantham was recorded by two dash cameras, and the two recordings were played for the jury.

The recordings showed Grantham evading officers on his motorcycle while they attempted to



                                               15
apprehend him in marked patrol units. The recordings also showed that at least one patrol unit

had flashing lights and a blaring siren.

            In spite of the HCSO’s efforts, Grantham escaped on foot into a wooded area after

abandoning his motorcycle. Yet, because he returned to the scene of the crime, Grantham was

apprehended at his home later that day after a scuffle with three police officers.

            In the meantime, David Newsome, an HCSO investigator, had spoken with Broadway.

Newsome testified that Broadway was injured, “disoriented,” and “sweating profusely” and that

she had disheveled hair. He saw that Broadway “was covered in bruises,” had blood coming

from her mouth and left hand, “had a substantial welp on her right quad,” “was not speaking very

much[,] and seemed like she was faint.” According to Newsome, Broadway also had two black

eyes and “[s]everal marks on her neck.” Photographs of Broadway’s extensive injuries were

shown to the jury. According to Newsome, Broadway stated that her “boyfriend tried to kill”

her. She continued, “He beat me in the head and choked me.”

            Broadway was taken by ambulance to the hospital. Her medical records contained her

statement to medical personnel that “she was in an altercation with her boyfriend,” and the

“mechanism of injury” was noted as “aggravated assault with blunt object by boyfriend.”

Lindsey Gilreath, Broadway’s sister, testified that she received a call from a paramedic on the

day of the incident and went to the hospital because Broadway had been “attacked and . . .

sustained injuries to where she . . . needed a ride home.”3 Gilreath testified that “every part” of

Broadway’s body was bruised, including her face, hands, chest, neck, knees, and legs. Gilreath


3
    Gilreath testified that Broadway was a drug addict with a history of mental illness and could not be located.
                                                            16
said that Broadway’s lip “was cut open [and] stitched back up”; that “her eyes were almost

completely swollen shut”; that “[h]er hands . . . looked like they had been blown up”; that her

fingers did not bend; and that Broadway was hurting, limping, and “moaning and groaning the

whole time.” Gilreath also saw that Broadway had red marks on her neck.

       After hearing this evidence, the jury convicted Grantham of family violence assault by

occlusion and evading arrest with a motor vehicle.

       Grantham argues that the evidence was insufficient to support the jury’s verdicts of guilt

for both offenses. “In evaluating legal sufficiency, we review all the evidence in the light most

favorable to the trial court’s judgment to determine whether any rational jury could have found

the essential elements of the offense beyond a reasonable doubt.” Williamson v. State, 589

S.W.3d 292, 297 (Tex. App.—Texarkana 2019, pet. ref’d) (citing Brooks v. State, 323 S.W.3d

893, 912 (Tex. Crim. App. 2010) (plurality op.); Jackson v. Virginia, 443 U.S. 307, 319 (1979);

Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d)).              “We

examine legal sufficiency under the direction of the Brooks opinion, while giving deference to

the responsibility of the jury ‘to fairly resolve conflicts in testimony, to weigh the evidence, and

to draw reasonable inferences from basic facts to ultimate facts.’” Id. (quoting Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19; Clayton v. State,

235 S.W.3d 772, 778 (Tex. Crim. App. 2007))).

       Grantham’s sufficiency complaints assume that we are to ignore evidence admitted at

trial that Grantham alleges was improperly admitted. In other words, Grantham’s argument

suggests that the evidence would have been insufficient absent any improperly admitted

                                                17
evidence.      This argument ignores the applicable standard of review.      The Texas Court of

Criminal Appeals has expressly stated that “[o]ur review of ‘all of the evidence’ includes

evidence that was properly and improperly admitted.” Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007); see Williamson, 589 S.W.3d at 297.

         “Legal sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge.” Williamson, 589 S.W.3d at 297 (quoting Malik v. State,

953 S.W.2d 234, 240 (Tex. Crim. App. 1997)). “The ‘hypothetically correct’ jury charge is ‘one

that accurately sets out the law, is authorized by the indictment, does not unnecessarily increase

the State’s burden of proof or unnecessarily restrict the State’s theories of liability, and

adequately describes the particular offense for which the defendant was tried.’” Id. (quoting

Malik, 953 S.W.2d at 240).

         We address Grantham’s evidentiary points of error as to the two offenses in turn.

         (a)     Family Violence Assault by Occlusion

      The State alleged in its indictment that Grantham “intentionally, knowingly, and recklessly

cause[d] bodily injury to L. Broadway, . . . a person with whom the defendant had or has had a

dating relationship, . . . by intentionally, knowingly, and recklessly impeding the normal

breathing or circulation of the blood of the complainant by applying pressure to the throat or

neck.”    While Grantham acknowledges that the State proved his causing bodily injury to

Broadway with the requisite intent, he argues that there was insufficient evidence to establish

that they were in a dating relationship or that he impeded her normal breathing or circulation of



                                                 18
the blood by applying pressure to her neck. We find that sufficient evidence established (1) that

Grantham and Broadway were in a dating relationship and (2) that occlusion occurred.

     A “dating relationship” “means a relationship between individuals who have or have had a

continuing relationship of a romantic or intimate nature.” TEX. FAM. CODE ANN. § 71.0021(b).

“The existence of such a relationship shall be determined based on consideration of: (1) the

length of the relationship; (2) the nature of the relationship; and (3) the frequency and type of

interaction between the persons involved in the relationship.” Id. “[T]hese factors are not

standalone elements of the offense which the prosecution must prove beyond a reasonable

doubt.” Edward v. State, 635 S.W.3d 649, 657 (Tex. Crim. App. 2021). “Instead, they are

guideposts for the jury to weigh in evaluating whether the broader definition in Subsection (b)—

a ‘continuing relationship of a romantic or intimate nature’—is met.”           Id.    “A casual

acquaintanceship or ordinary fraternization in a business or social context does not constitute a

‘dating relationship.’” TEX. FAM. CODE ANN. § 71.0021(c).

     By applying the statutory requirements and viewing the evidence in the light most

favorable to the verdict, we find that the dating-relationship element was satisfied. Harrell

testified that Grantham and Broadway were in “a relationship” and “were seeing each other.”

Newsome testified, and Broadway’s medical records showed, that Broadway referred to

Grantham as her boyfriend.     “Common usage of the word [boyfriend] by itself implies a

continuing relationship of a romantic or intimate nature.”       Edward, 635 S.W.3d at 658.

Moreover, Harrell testified that Broadway would come out and stay with Grantham a few days at

a time.   Evidence that Grantham and Broadway spent the night together when “viewed

                                               19
holistically with the other evidence, would permit the jury to rationally infer that there was an

intimate relationship between” the two.4 Id.

       In light of “the cumulative force of all the evidence through the appropriate lens of

deference to the jury’s verdict,” we conclude that the evidence was legally sufficient for the jury

to have rationally determined that Grantham and Broadway “‘had a continuing relationship of a

romantic or intimate nature,’ rather than just a ‘casual acquaintanceship or ordinary

fraternization.’” Id. at 659 (quoting TEX. FAM. CODE ANN. § 71.0021(b), (c)).

         We likewise find that the evidence was legally sufficient to support the jury’s finding that

Grantham impeded Broadway’s normal breathing or circulation of the blood by applying

pressure to her neck. The Texas Court of Criminal Appeals has interpreted the term “‘impeding’

. . . to include any degree of impediment to one’s normal breathing or circulation of blood flow.”

Philmon v. State, 609 S.W.3d 532, 537 (Tex. Crim. App. 2020). As a result, “evidence of the

complainant simply being unable to take deep breaths” will support the jury’s finding on the

occlusion element. Id. “This is an exceptionally low bar,” since “[i]t takes very little effort or

force to slightly hinder another’s breathing or circulation, and there is notably no injury or threat

of injury requirement aside from the impediment, however minimal.” Id.

         Even though Broadway’s medical records showed that her neck condition was within

normal limits and that she did not complain of neck pain, Newsome testified that Broadway

accused Grantham of choking her. Newsome said that he observed signs of strangulation on


4
 See Edward, 635 S.W.3d at 659 (citing Hooper, 214 S.W.3d at 13 (“Circumstantial evidence is as probative as
direct evidence in establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to establish
guilt.”)).
                                                         20
Broadway including bruising and redness on her neck, disorientation, and her “raspy,” “hoarse

voice.” Photographs of Broadway’s neck after the incident were shown to the jury, and Gilreath

also testified that she saw bruises and red marks on Broadway’s neck. From this evidence, a

rational juror could have reasonably inferred that Grantham impeded Broadway’s normal

breathing.

            We conclude that the evidence, when viewed in the light most favorable to the judgment,

establishes that any rational jury could have found the essential elements of the offense of family

violence assault by occlusion beyond a reasonable doubt. As a result, we overrule Grantham’s

sufficiency point of error with respect to this offense.

            (b)      Evading Arrest with a Motor Vehicle

            The State alleged that Grantham “did then and there while using a vehicle, intentionally

flee from Richard Koller, a person the defendant knew was a peace officer who was attempting

lawfully to arrest or detain the defendant.”                     Grantham argues that there was no evidence

establishing that he knew a peace officer was pursuing him to arrest him. We disagree.

            After receiving emergency calls, HCSO dispatched police officers to the Grantham

residence. Koller testified that he approached the guesthouse in his marked patrol unit with

lights flashing and siren blaring. By the time he arrived, firefighters were already on the scene

attempting to subdue the fire coming from the guesthouse. Koller exited the vehicle and ran

toward Grantham in uniform.5 On video, Grantham is seen driving away on a motorcycle that

passed right by Koller’s marked patrol unit. Lights and sirens are heard following Grantham


5
    Koller readily identified Grantham by his visible tattoos.
                                                             21
during the chase, even when he led officers off the road and into a previously unoccupied marshy

area. With obvious knowledge that he was the one being chased in the marsh, Grantham

abandoned his motorcycle and fled on foot into the woods.

       From the recording of the chase and Koller’s testimony, the jury could have easily

concluded, beyond a reasonable doubt, that Grantham, while the guesthouse was in flames, used

a motor vehicle to flee from Koller with full knowledge that Koller was a peace officer who was

attempting to lawfully arrest or detain him. As a result, we find that legally sufficient evidence

supports Grantham’s conviction for evading arrest with a motor vehicle.                We overrule

Grantham’s sufficiency point of error with respect to this offense.

(4)    The Trial Court Properly Overruled Grantham’s Hearsay Objection

       Grantham also argues that the trial court erred by admitting, over a hearsay objection,

Newsome’s statement that Broadway told him her “boyfriend tried to kill [her and] beat [her] in

the head.” “We review a trial court’s decision to admit or exclude evidence for an abuse of

discretion.” Flowers v. State, 438 S.W.3d 96, 103 (Tex. App.—Texarkana 2014, pet. ref’d)

(citing Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010)). “Abuse of discretion

occurs only if the decision is ‘so clearly wrong as to lie outside the zone within which reasonable

people might disagree.’” Id. (quoting Taylor v. State, 268 S.W.3d 571, 579 (Tex. Crim. App.

2008)) (citing Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1990) (op. on

reh’g)). “We may not substitute our own decision for that of the trial court.” Id. (citing Moses v.

State, 105 S.W.3d 622, 627 (Tex. Crim. App. 2003)). Moreover, “[i]f the ruling was correct on

any theory of law applicable to the case, in light of what was before the trial court at the time the

                                                 22
ruling was made, then we must uphold the judgment.” Page v. State, 213 S.W.3d 332, 337 (Tex.

Crim. App. 2006).

         “Hearsay is a statement, other than one made by the declarant while testifying at a trial or

hearing, offered in evidence to prove the truth of the matter asserted.” Zuliani v. State, 97

S.W.3d 589, 595 (Tex. Crim. App. 2003) (citing TEX. R. EVID. 801(d)). “In order for hearsay to

be admissible, it must fit into an exception provided by a statute or the Rules of Evidence.” Id.

(citing TEX. R. EVID. 802). We find that the theory of law applicable to the trial court’s decision

is the excited utterance exception, which allows admission of a “statement relating to a startling

event or condition made while the declarant was under the stress of excitement that it caused.”6

TEX. R. EVID. 803(2).

         “The basis for the excited utterance exception is ‘a psychological one, namely, the fact

that when a [person] is in the instant grip of violent emotion, excitement, or pain, he [or she]

ordinarily loses the capacity for reflection necessary to the fabrication of a falsehood and the

“truth will come out.”’” Zuliani, 97 S.W.3d at 595 (quoting Evans v. State, 480 S.W.2d 387, 389

6
 Rule 803(1) of the Texas Rules of Evidence allows the admission of hearsay that is also a present sense impression.
TEX. R. EVID. 803(1). The State argued that Newsome’s testimony was admissible because Broadway’s statement
was a present sense impression, which is “[a] statement describing or explaining an event or condition, made while
or immediately after the declarant perceived it.” Id. Under this exception, the utterance is “instinctive, rather than
deliberate.” Fischer v. State, 252 S.W.3d 375, 381 (Tex. Crim. App. 2008) (quoting Commonwealth v. Coleman,
326 A.2d 387, 389 (Pa. 1974)). The rule is based on the notion that “the utterance is a reflex product of immediate
sensual impressions, unaided by retrospective mental processes.” Id. (quoting Commonwealth v. Farquharson, 354
A.2d 545, 554 (Pa. 1976)). “If the declarant has had time to reflect upon the event and the conditions he observed,
this lack of contemporaneity diminishes the reliability of the statements and renders them inadmissible under the
rule.” Id. “Once reflective narratives, calculated statements, deliberate opinions, conclusions, or conscious
‘thinking-it-through’ statements enter the picture, the present sense impression exception no longer allows their
admission.” Id.
         Grantham argues that Newsome’s testimony about Broadway’s statement did not qualify as a present sense
impression due to “a gap in time wherein she was able to reflect and formulate her thoughts and answers to the
questions of the officer.” The record shows that Newsome first arrived at the Grantham residence and took photos
of the scene before interviewing Broadway. In any event, we express no opinion on whether Newsome’s statement
was admissible as a present sense impression because we find that it qualifies under the excited utterance exception.
                                                         23
(Tex. Crim. App. 1972)). “In other words, the statement is trustworthy because it represents an

event speaking through the person rather than the person speaking about the event.” Id.

       In determining whether a hearsay statement is admissible as an excited utterance, the

court may consider factors that include “the length of time between the occurrence and the

statement, the nature of the declarant, whether the statement is made in response to a question,

and whether the statement is self-serving.” Apolinar v. State, 155 S.W.3d 184, 187 (Tex. Crim.

App. 2005). These are simply factors to consider; they are not, by themselves, dispositive.

Zuliani, 97 S.W.3d at 596. “The critical determination is ‘whether the declarant was still

dominated by the emotions, excitement, fear, or pain of the event’ or condition at the time of the

statement.” Id. (quoting McFarland v. State, 845 S.W.2d 824, 846 (Tex. Crim. App. 1992),

overruled on other grounds by Bingham v. State, 915 S.W.2d 9 (Tex. Crim. App. 1994)).

       From the evidence presented, the trial court could have determined that not much time

had passed between the incident and Newsome’s interaction with Broadway. Carter’s 9-1-1 call

showed that Harris had instructed him to pull over to the side of the road to wait for emergency

responders to arrive and aid Broadway. Newsome said he arrived at the Grantham residence

“pretty quickly” after the first HCSO officer arrived on scene, but, after taking a few

photographs, left the scene because “there was a victim up the road.”

       The evidence also showed that Broadway, who had been violently assaulted and

sustained numerous injuries, was in the current grip of pain and that her response was not

responsive to Newsome’s questioning. Before Newsome’s testimony, Harrell testified that he

witnessed Grantham’s assault, and Gilreath described the many painful injures sustained by

                                               24
Broadway. Newsome said that he found Broadway injured, lying on the ground, sweating

profusely, disoriented, and “not speaking much.” Broadway’s statement was made only after

Newsome asked if she was okay. Broadway’s answer—that her boyfriend tried to kill her—was

nonresponsive to Newsome’s question, and nothing indicates that it was self-serving.

        After reviewing the evidence supporting the relevant factors considered in an excited

utterance analysis, we cannot say that the trial court’s decision to allow Newsome’s testimony

relating Broadway’s statement was so clearly wrong as to lie outside the zone of reasonable

disagreement. As a result, the trial court did not abuse its discretion by admitting Broadway’s

statement. We overrule this point of error.7

(5)     Grantham Failed to Preserve His Appellate Point Concerning the Dash Camera
        Recording

        Grantham also asserts that the trial court erred by “admitting the hearsay of” Deputy

Adam Jones’s dash camera recording through Koller. The State argues that Grantham’s point of

error on appeal does not comport with his trial objection. We agree with the State.

        As a prerequisite to presenting Grantham’s hearsay complaint to the dash camera

recording for appellate review, the record must show that he made a timely objection at trial that

“stated the grounds for the ruling . . . with sufficient specificity to make the trial court aware of

the complaint, unless the specific grounds were apparent from the context.” TEX. R. APP. P.

33.1(a). “The purpose of requiring a specific objection in the trial court is twofold: (1) to inform

the trial judge of the basis of the objection and give him the opportunity to rule on it; [and] (2) to
7
 Also, over hearsay and Confrontation Clause objections, the trial court admitted Broadway’s medical records,
which contained Broadway’s statement to medical personnel that “she was in an altercation with her boyfriend” and
the notation that “mechanism of injury” was “aggravated assault with blunt object by boyfriend.” Grantham does
not complain about the admission of this evidence on appeal.
                                                       25
give opposing counsel the opportunity to respond to the complaint.” Resendez v. State, 306

S.W.3d 308, 312 (Tex. Crim. App. 2009). As a result, a “point of error on appeal must comport

with the objection made at trial.” Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002);

see Swain v. State, 181 S.W.3d 359, 368 (Tex. Crim. App. 2005).

        Koller’s body camera video was introduced as State’s Exhibit 7. Koller testified that he

had reviewed State’s Exhibit 8, which was the dash camera recording of Jones, who had also

been called out to the scene. Although there was no objection to State’s Exhibit 7, Dansby

“object[ed] as to authentication on number eight.” After the State noted that Koller testified that

he had also “witnessed everything that was on [Exhibit 8],” the trial court overruled Dansby’s

objection.

        The record shows that Grantham objected only to the authentication of Jones’s dash

camera video and raised no hearsay objection. As a result, his complaint on appeal that the

recording contained hearsay is unpreserved and overruled.8

        We affirm the trial court’s judgment.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:           July 27, 2022
Date Decided:             September 14, 2022

Do Not Publish


8
 To the extent that Grantham’s brief can be interpreted as also raising an authentication issue to Jones’s continuous
and uninterrupted video, we overrule the argument since there was testimony from Koller that established the
unquestioned chain of custody, that he had personal knowledge “that [the] item [was] what it [was] claimed to be,”
and that the video depicted the events he personally witnessed. TEX. R. EVID. 901(b)(1).
                                                        26